ACCEPTED
                                                             04-15-00155-CV
                                                 FOURTH COURT OF APPEALS
                                                      SAN ANTONIO, TEXAS
                                                        6/24/2015 5:29:57 PM
                                                              KEITH HOTTLE
                                                                      CLERK

          NO. 04-15-00155-CV

      IN THE COURT OF APPEALS
                                            FILED IN
     FOURTH DISTRICT OF TEXAS        4th COURT OF APPEALS
         SAN ANTONIO, TEXAS           SAN ANTONIO, TEXAS
                                     06/24/2015 5:29:57 PM
                                         KEITH E. HOTTLE
                                              Clerk
BEXAR COUNTY HOSPITAL DISTRICT d/b/a
    UNIVERSITY HEALTH SYSTEM,

                                        Appellant,
                   V.


       PAUL DOUGLAS HARLAN,

                                        Appellee.

FIRST MOTION FOR EXTENSION OF TIME
      TO FILE APPELLEE’S BRIEF



         Paul Saputo
         State Bar No. 24083792
         The SAPUTO LAW FIRM
         2050 N. Stemmons Freeway
         Mail Unit 310
         Dallas, TX 75207
         Tel. (888) 239-9305
         Fax (888) 236-2516
         Email paul@saputo-law.com
TO THE HONORABLE FOURTH COURT OF APPEALS:

        Pursuant to TEX. R. APP. P. 10.5 and 38.6(d), the Appellee, Paul Douglas Harlan,

files this First Motion to Extend Time to File Appellee’s Brief.

        Appellee’s opening brief was currently due, by order of this Court, on June 15,

2015.

        Counsel for Appellee requests a 30-day extension of time to file its brief, making

the brief due on July 15, 2015. This is the first request for extension of time to file the

reply brief.

        Counsel for Appellee relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, to explain the need for the requested

extension:

        Counsel for Appellee has had primary responsibility in several criminal
        cases which have been recently scheduled for trial, and Counsel’s attention
        has been diverted to handling trials of these serious offenses. On the very
        day that the reply brief was due, Counsel was in the 204th Judicial District
        Court in Dallas representing a client facing an aggravated sexual assault of a
        child under six years old. Prior to that trial in both May and June, Counsel
        had an unusually time-consuming string of jury trials for felony and
        misdemeanor cases.

        Counsel has recently added staff and made certain firm information
        technology upgrades, which taken together have caused some emails to be
        diverted from counsel’s attention.

        Counsel for Appellee seeks this extension of time to be able to prepare a cogent

and succinct brief to aid this Court in its analysis of the issues presented. This request is

not sought for delay but so that justice may be done.

        The undersigned has been unable to confer with opposing counsel because she is

out of town conducting depositions.
      All facts recited in this motion are within the personal knowledge of the counsel

signing this motion, therefore no verification is necessary under Rule of Appellate

Procedure 10.2.

                                 PRAYER FOR RELIEF

      For the reasons set forth above, Appellee requests that this Court grant this First

Motion to Extend Time to File Appellee’s Brief and extend the Deadline for Filing the

Appellee’s Brief up to and including July 15, 2015.



                                  Respectfully submitted,

                                  The SAPUTO LAW FIRM

                                  /s/ Paul Saputo
                                  Paul Saputo
                                  Texas Bar No. 24083792
                                  2050 N. Stemmons Freeway
                                  Mail Unit 310
                                  Dallas, TX 75207
                                  Tel. (888) 239-9305
                                  Fax (888) 236-2516
                                  Email paul@saputo-law.com

                                  COUNSEL FOR APPELLEE
                            CERTIFICATE OF CONFERENCE

      I certify that I attempted to confer with counsel for Appellant regarding this motion

and that Appellee was unable to contact her.


                                                /s/ Paul Saputo
                                                Paul Saputo


                               CERTIFICATE OF SERVICE

      I certify that on June 24, 2015, a correct copy of the above and foregoing has been

forwarded to:

                                                VIA ELECTRONIC FILING SERVICE


      Laura Cavaretta
      CAVARETTA, KATONA & LEIGHNER, PLLC
      One Riverwalk Place
      700 N. St. Mary’s Street, Suite 1500
      San Antonio, Texas 78205
      Telephone: (210) 588-2901
      Facsimile: (210) 588-2908
      e-mail: cavaretta@ckf-law.com

      Counsel for Appellant


                                                /s/ Paul Saputo
                                                Paul Saputo